MEMORANDUM OPINION
                                            No. 04-12-00083-CV

                 IN RE AMERICAN POWER CONVERSION CORPORATION

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 15, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 7, 2012, relator American Power Conversion Corporation filed a petition for

writ of mandamus and a motion for temporary relief, complaining of the trial court’s oral ruling

on discovery. Relator indicates the trial court has not provided a final signed order on the

discovery issue. While we acknowledge that in some circumstances it might be appropriate to

review a trial court’s oral ruling through a petition for writ of mandamus, we do not find it

appropriate here. See In re AIG Aviation, Inc., No. 04-04-00291-CV, 2004 WL 1166560, at *1

(Tex. App.—San Antonio May 26, 2004, orig. proceeding) (citing In re Bledsoe, 41 S.W.3d 807,

811 (Tex. App.—Fort Worth 2001, orig. proceeding) (holding that while it is not encouraged that


1
  This proceeding arises out of Cause No. 6660, styled Sara Villarreal, Individually and as Next Friend of Carlota
Martinez, A Minor v. Rosalinda Godino Medel, Individually and on Behalf of the Estate of Karina Medel v. Alvaro
J. Medel v. Best Buy Stores, LP, et al., pending in the 49th Judicial District Court, Zapata County, Texas, the
Honorable Jose A. Lopez presiding.
                                                                                     04-12-00083-CV


parties file mandamus actions based upon a trial court’s oral ruling, rule 52.3(j)(1)(A) allows

consideration of an oral ruling if the court’s ruling is a clear, specific, and an enforceable order

that is adequately shown by the record)). Due to the extensive amount of discovery relator

complains it is being ordered to produce and the lack of a clear and specific ruling sufficient for

this court’s review of the discovery being ordered, we conclude that at this time mandamus

review is not appropriate. Accordingly, the petition for writ of mandamus and motion for

temporary relief are DENIED WITHOUT PREJUDICE. See TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM




                                                -2-